ORDER
PER CURIAM.
1-70 Auto Body (Employer) and Universal Underwriters Group (Insurer) appeal the award of the Labor and Industrial Relations Commission (Commission). The Commission, in a two-to-one decision, adopted the decision of the administrative law judge and found that Thomas E. Lang (Employee) sustained a twenty-five percent permanent partial disability (PPD) of his right knee due to an accident at work on October 31, 1997. The Commission entered an award in favor of Employee requiring Employer and Insurer to pay PPD totaling $11,136.80; temporary total disability (TTD) totaling $46,692.99; medical expenses totaling $15,313.26 ($15,501.26 minus a $198.00 credit); and a Medicaid hen totaling $1,244.04. The Commission dissent disagreed with credibility determinations made by the Commission majority and would have reversed the administrative law judge’s decision.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. We find the Commission’s award is supported by competent and substantial evidence on the whole record. No *508error of law appears. An extended opinion would have no precedential value. We affirm the Commission’s award pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the award pursuant to Rule 84.16(b).